Atkinson, J.
This being a suit by a servant against a master, for damages arising from personal injuries caused by the alleged negligence of the master in furnishing to the servant, who was engaged in operating machinery in a cotton factory, a belt which was rotten and unsound and improperly joined together, and the evidence failing affirmatively to show that the belt was defective in either particular, as alleged, there was no error in granting a nonsuit.

Judgment affirmed.


All the Justices concur, except Holden, J., who did not preside.

Action for damages. Before T. T. Miller, judge pro hae vice. Muscogee superior court. November 6, 1906.
Garrard & Garrard, J. H. Martin, W. C. Neill, T. L. Bulger, and A. W. Cozart, for plaintiff. G. E. Battle, for defendant.